Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Rule 497(j) of the 1933 Act SEC File Nos. 333-65225 811-09035 Direct Dial: (215) 564-8711 November 2, 2009 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: The Barrett Funds (the Fund) SEC File Nos. 333-65225, 811-09035 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 12/13 (the Post Effective Amendment) to the Registration Statement of the Fund. The Post Effective Amendment was filed with the Securities and Exchange Commission electronically on October 28, 2009. Please direct any questions or comments relating to this certification to me at the above phone number. Very truly yours, /s/ Amy C. Fitzsimmons Amy C. Fitzsimmons
